Citation Nr: 1026315	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-34 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Appellant had active duty for training from July 1977 to 
April 1978 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in February 2010 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions by providing the Appellant a VA examination in April 
2010 and issuing a supplemental statement of the case.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that by substantive appeal received in November 
2006, the Appellant checked the appropriate box to indicate that 
he wanted a Board hearing in Washington, D.C.  However, by 
requests received in April 2007 and August 2008, the Appellant 
marked the appropriate line to indicate that he wanted a hearing 
before the Board at the RO instead.  Hearings were scheduled for 
September 2009 and January 2010, but the Appellant failed to 
appear.   


FINDING OF FACT

Low back disability was not manifested during the Appellant's 
service or for many years thereafter, nor is low back disability 
otherwise related to such service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in what appears to be 
from some time in 2006, prior to the May 2006 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.
  
The Appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Appellant has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service, VA and private treatment records; 
assisted the Appellant in obtaining evidence; and afforded the 
Appellant a VA examination in April 2010.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Appellant's claims file; and the 
Appellant and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Appellant is not prejudiced by a decision on 
the claim at this time.


Analysis

The issue before the Board involves a claim of entitlement to 
service connection for low back disability.  Applicable law 
provides that service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24).

Service treatment records show that the Appellant was treated for 
subjective back pains in December 1977.  The Appellant had 
noticed back pains after moving heavy objects.  Upon physical 
examination, it was noted that range of motion and gait were 
good.  It was further noted that there was no notable spasm at 
the L1-L2 region of the spine.  The Board notes that there are no 
other treatments for the back documented in service.  

Upon separation from service, clinical evaluation of the 
Appellant's spine was normal while other parts of his body were 
deemed abnormal.  Further, while the Appellant marked the 
appropriate boxes in his contemporaneous medical history to 
indicate that he had a past and current history of other 
disorders, the Appellant marked the appropriate box to deny a 
past and current history of recurrent back pain.  In both 
reports, there was no notation of any back disability.  

The Appellant sought treatment for his back service in 1981.  
However, these record reflect that he injured his back at work in 
July 1981.  There was no mention of any inservice back problems.  
In July 1981, the Appellant filed a claim for VA compensation 
and/or pension; he cited the July 1981 back injury, but did not 
mention any prior back injury or problems.  Subsequent  May 2006 
and July 2006 VA treatment records altogether show that the 
Appellant was involved in motor vehicle accidents in 1992 and 
2006.  

The Appellant was afforded a VA examination in April 2010.  The 
VA examiner diagnosed degenerative disc disease (T12/L1, L3/L4, 
and L4/L5), focal disc protrusion at L3/4 with increased degree 
of compression of the thecal sac, disc bulge at L4/L5, and 
sciatica.  The VA examiner opined that the Appellant's low back 
disability is less likely as not caused by or a result of a 
remote injury that occurred over 30 years ago.  The VA examiner 
explained that the interval period from the injury to the 
Appellant's first claim was over 20 years, and that there is 
"little to find in the record that suggests that the he had a 
disabling condition."  The VA examiner continued that the 
findings are consisted with aging and not inconsistent with some 
repetitive overuse.  It was the VA examiner's opinion that the 
Appellant sustained a remote trauma to his back in service that 
had no sequel. 

The Board acknowledges that the VA examiner's statement that the 
Appellant first claim filed was over 20 years is inaccurate since 
the Appellant's first claim was actually received in July 1981.  
Nevertheless, it does not appear to the Board that the Appellant 
has been prejudiced as a result.  The 1981 claim for compensation 
and pension was clearly based on a July 1981 work injury; there 
was no reference to any inservice back injury or any continuing 
symptoms since service.  The Board finds that the medical opinion 
is still adequate.  Here, the VA examiner reviewed the 
Appellant's claims file, and interviewed and examined the 
Appellant before rendering a medical opinion.  It appears to the 
Board that the VA examiner considered the 1977 treatment in 
service, the Appellant's assertions and treatment over the years 
post service.      

The Board acknowledges the Appellant's assertion that his low 
back disability is related to a fall in service.  In adjudicating 
a claim, the Board must assess the competence and credibility of 
lay statements of the Appellant.  The Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1137 (Fed. Cir. 2006).  In Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reaffirmed 
that VA must consider the competency of lay evidence in order to 
determine if it is sufficient to establish a nexus. 

The Appellant is competent to report the types of symptoms he has 
experienced and the continuity of such symptoms.  Nevertheless, 
the Board does not find the Appellant's assertions in this regad 
to be credible.  The Appellant asserts that he injured his back 
in basic training after falling.  However, a review of the 
Appellant's service treatment records reveals that he was seen in 
1977 after moving heavy objects, not falling as he now asserts.  
Further, May 2006 and July 2006 VA treatment records show that 
the Appellant reported having low back pain since 1977.  However, 
when the Appellant had an opportunity prior to exiting service to 
report his medical history of back pains, he denied having 
recurrent back pains and instead reported other medical 
conditions.  In addition, service medical personnel at the time 
of his separation examination observed that clinical evaluation 
of his back was normal and instead noted other disorders.  
Overall, the Appellant's contentions are inconsistent with the 
contemporaneous service treatment records.  If the Appellant had 
in fact actually had back pain since 1977, it is reasonable to 
expect that he would have reported such to military medical 
personnel during his exit examination.  After all, the express 
purpose of the separation exam and form eliciting history from 
the Appellant was to document any ongoing service-related 
problems.  Moreover, the Board believes it reasonable to expect 
that if the Appellant had ongoing back symptoms at that time, 
then the trained military medical personnel would have detected 
such during the course of examining the Appellant prior to 
exiting service.  
      
Moreover, the Boards finds the April 2010 medical opinion to be 
entitled to more weight than the Appellant's statements made many 
years after the fact.  Here,  
a medical examiner, with full knowledge of the Appellant's 
reported fall in service and his self-reported history of back 
pain, was nevertheless of the opinion that the Appellant's 
current back disability is not causally related to service.  
Additionally, at the April 2010 VA examination, the Appellant 
claimed that he injured his back in 1979, which the Board notes 
is one year post service.  

After thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  The weight of the evidence is against the Appellant's 
claim.




ORDER

The appeal is denied.





____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


